Name: 89/453/EEC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 18 July 1989 appointing the President of the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1989-07-29

 Avis juridique important|41989D045389/453/EEC, Euratom, ECSC: Decision of the Representatives of the Governments of the Member States of the European Communities of 18 July 1989 appointing the President of the Court of First Instance of the European Communities Official Journal L 220 , 29/07/1989 P. 0077 - 0077*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 18 July 1989 appointing the President of the Court of First Instance of the European Communities (89/453/EEC, Euratom, ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to Council Decision 88/591/ECSC, EEC, Euratom of 24 October 1988 establishing a Court of First Instance of the European Communities (1), Having regard to the first paragraph of Article 11 of that Decision, which provides that the first President of the Court of First Instance shall be appointed for three years in the same manner as its members, HAVE DECIDED AS FOLLOWS: Sole Article Mr JosÃ © Luis da Cruz VilaÃ §a is hereby appointed President of the Court of First Instance for a period of three years as from 1 September 1989. Done at Brussels, 18 July 1989. The President R. DUMAS (1) OJ No L 319, 25. 11. 1988, p. 1.